





CITATION:
Callidus Capital Corporation v. Pagotto, 2011 ONCA 777



DATE: 20111212



DOCKET: C54039 & C54040



COURT OF APPEAL FOR ONTARIO



Blair, Epstein JJ.A. and Pardu J. (
ad hoc
)



BETWEEN



Asset Engineering LP



Plaintiff



and



John Pagotto, Philip Woodard and Paul Walker



Defendants



AND BETWEEN



John Pagotto, Philip Woodard and Paul Walker



Plaintiffs by Counterclaim (Appellants)

and



Asset Engineering LP, Carpe Diem
          Real Estate Development Inc.

c.o.b. as Carpe Diem Growth Capital,
Callidus
          Capital Corporation
,

Sher-Wood Hockey Inc. and Dean Topolinski



BETWEEN



Asset Engineering LP



Plaintiff
          (Respondent)



and



John Pagotto, Philip Woodard and Paul Walker



Defendants (Appellants)



AND BETWEEN



John Pagotto, Philip Woodard and Paul Walker



Plaintiffs by Counterclaim (Appellants)

and



Asset Engineering LP
, Carpe
          Diem Real Estate Development Inc.

c.o.b. as Carpe Diem Growth Capital, Callidus
          Capital Corporation,

Sher-Wood Hockey Inc. and Dean Topolinski



Defendant by
          Counterclaim (Respondent)



Sandra L.
          McNeely, for the appellants



C. Staples,
          for the respondent Asset Engineering LP



Sanj Sood, for the respondent Callidus Capital Corporation



Heard & released orally: December 05, 2011



On appeal
          from the judgment of Justice Sandra Chapnik of the Superior Court of Justice
          dated June 17, 2011.



ENDORSEMENT



[1]

The appellants are guarantors of the indebtedness of TPS Sports Group
    Corporation, which became insolvent.  The appellants were shareholders and
    directors of TPS.  Their guarantee was limited to the principal amount of
    $500,000.

[2]

The debt guaranteed by the appellants was assigned, along with the
    guarantee, by the first lender to the respondent, Callidus Capital
    Corporation.  Following default and a call on the loan and guarantee, Callidus
    assigned the debt and guarantee again to the plaintiff Asset Engineering LP in
    the heat of restructuring efforts by TPS.  Eventually, the TPS assets were sold
    in proceedings under the
Bankruptcy and Insolvency Act
(B.I.A.), and
    the sale was approved by the court.  Asset has sued the appellants on their
    guarantee for the shortfall, which exceeds the $500,000 limit.

[3]

The appellants defended on the basis that the guarantee could not be
    assigned without their consent (which was not obtained) and that the assignment
    to Asset constituted a material change in the terms of their guarantee
    particularly, in relation to their exposure to risk.  They also counterclaimed
    against Asset and a group of companies controlled by Dean Topolinski that were
    the eventual purchasers of the TPS assets.

[4]

On a motion for summary judgment, Chapnik J. granted judgment against
    the appellants on the guarantee and dismissed the counterclaims against Asset
    (based on conspiracy) and Callidus (based on assignment without consent).

[5]

We see no reason to interfere with the judgment below.

[6]

The motion judge was correct in holding that the guarantee, interpreted
    as a whole, clearly gave the lender holding the guarantee the right to assign
    it without the appellants consent.  In addition, we do not accept  the
    conspiracy argument aside  that the assignment to Asset constituted a material
    change in the terms of the guarantee.

[7]

There were no other defences raised.  The judgment on the guarantee must
    therefore stand as must the dismissal of the counterclaim against Callidus.

[8]

It is difficult to ascertain exactly what the conspiracy alleged is. 
    The pleading is woefully inadequate in terms of particulars (it consists of a
    very general one-line allegation).  As we understand the submission on the
    evidence, however, the suggestion is that the Topolinski Group improperly
    conveyed confidential TPS financial information  obtained in the course of
    negotiations as a potential purchaser in a proposed CCAA restructuring  to
    Asset.  The alleged result is that this enabled Asset to purchase the Callidus
    debt and orchestrate the sale of the TPS assets to the Topolinski Group at less
    than fair market value in
Bankruptcy and Insolvency Act
proceedings. 
    The argument is that this deprived TPS and its principals of a favourable
    opportunity to put together a CCAA restructuring which they say would have
    produced a better sale price and protected them from liability on the
    guarantee.

[9]

The difficulty with this argument, even if it may give rise to a triable
    issue as to what transpired, is that there is simply no credible evidence on
    the record to suggest that the TPS assets were sold at a less than fair market
    value price in the insolvency proceedings.  Hopeful exploratory discussions in
    a proposed CCAA restructuring proceeding that do not survive robust negotiations,
    do not attest to that.  Moreover, as the motion judge noted, the appellants
    participated in and were represented by counsel throughout the sale process and
    not only was this issue not raised at the time, but the appellants specifically
    agreed that the terms of sale were reasonable.  If there were no sale below
    fair market value, there are no damages because the appellants would be liable
    on the guarantee for the shortfall in any event.  As well, as noted above, the
    sale was approved by the court.

[10]

Finally, we would not give effect to the argument that the summary
    judgment proceedings were premature because the Topolinski defendants had not
    pleaded or delivered their affidavits of documents.

[11]

While there may be circumstances where it would be wise to postpone a
    summary judgment hearing because the record in the file needs to evolve to a
    certain point in the ordinary course, this is not one of those circumstances,
    in our view.  The appellants could have required the Topolinski defendants to
    plead and deliver their affidavits of documents, or they could have examined
    the Topolinski personnel under Rule 39, which provides for an examination of
    any person on a motion.  The appellants had ample opportunity to take these
    steps, but did not.  Here, the appellants filed their own affidavits setting
    out their version of the alleged facts  which they were able to do because
    they were involved in the negotiations in the Topolinksi Group themselves.  In
    the result, their best foot was well put forward notwithstanding the absence
    of Topolinski evidence or documents to the contrary.

[12]

For the foregoing reasons, the appeal is dismissed.  Costs of the appeal
    to Asset fixed in the amount of $10,000 all inclusive, and to Callidus in the
    amount of $7500 all inclusive.

R.A. Blair J.A.

G.J. Epstein J.A.

G. Pardu J. (
ad hoc
)


